Title: To Benjamin Franklin from Henry Walker, 1 April 1768
From: Walker, Henry
To: Franklin, Benjamin


Most Honoured Sir
Westbury April 1st. 1768
I Humbly beg the Favour to Except these few Lines hoping you and your good Family in America are all in good health as my Cousin Morris and we all are at Present and my Mother is in hopes that some of Mr. Franklins Children in Boston are Boys as your Name may not be Quite Extinct my Cusin and Father and Mother and Brothers Humbly beg the acceptance of our Humble Duties to your self and good Family in America from your most Humble and most obedient Servant
Henry Walker

PS Honoured Sir Please to do me the Favour to give the Inclosed to Mrs. Stevenson.

 
Addressed: To / Benjamin Franklin Esqr. / at Mrs Stevensons / Craven Street Strand / London
Endorsed: Henry Walker